DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 31, 2022, has been entered.

Claims 1, 2, 4, and 6-22 are canceled.
Claims 23-42 are added.
Claims 23-42 are pending.

Interview
The Examiner acknowledges the interview conducted on June 6, 2022, in which the present amendments canceling all the previous claims and presenting only new claims were discussed.  In that discussion, the Applicant compared the present claims to the claims from Example 37.  No agreement could be reached in regards to subject matter eligibility.  The Examiner noted that a new search would be conducted to assess the new claims with respect to the prior art.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the present claims are analogous to Claim 1 from  Example 37 from the subject matter eligibility examples.  Specifically, the Applicant submits that the claims recite a method that is rooted in computer technology by presenting a link to a document on a GUI.  See Remarks p. 7.  The Examiner respectfully disagrees.  The present claims merely recite steps for managing personal behavior for deciding to present a link on a user interface.  The steps could be implemented mentally or on paper, but a general purpose computer is recited for implementation.  In contrast, Clam 1 from Example 37 recite steps for organizing icons on a user interface that are rooted in computer graphical user interface design.  The present claims merely recite conventional use of hyperlinks for opening documents after a personal/managerial decision has been made to insert the link on an interface.  The placement of links at the end of a document does not alter their functionality; the decision regarding placement within a document is an editorial decision.  In contrast to Claim 1 from Example 37, the present claims do not recite an improvement in graphical user interface design.  Instead, the present claims merely recite the decision to place links to documents on a list based on an apparent lack of user exposure to the documents.  
The Applicant continues to assert that the present claims represent a technological improvement by stating that the result of implementing the steps results in a list of increased relevance.  See Remarks p. 10.  In response, the Examiner submits that creating a more relevant list does not represent an improvement to a technology or technical field.  It is a personal behavior that could be implemented mentally or on paper for business purposes, but a general purpose computer is recited for implementation.  
The Applicant further contends that the claims recite an improvement because implementation of the steps of the present claims results in an increased likelihood that a user will open a document.  In response, the Examiner submits that the conventional use of hyperlinks increases the likelihood that a user will open a document.  Hyperlinks to documents, when selected according to their conventional use, open documents.  Therefore, the conventional use of hyperlinks recited in the claims does not recite any particular improvement compared to their common, conventional use.  The Examiner further notes that communicating a reference to anything, in general, brings attention to that particular thing; increasing the likelihood that the intended recipient will address it.  
The rejection for lack of subject matter eligibility is updated and maintained.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 23-42are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 23-42 are all directed to one of the four statutory categories of invention, the claims are directed to determining whether to add links to documents in a list (as evidenced by exemplary independent claim 1; “determining that . . . interaction with the document is less than a defined amount of interaction;” and “inserting the link to the document into a filed list”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 23 include: [1] “determining . . . an amount of interaction with each of a plurality of documents;” [2] “determining that . . . interaction with the document is less than a defined amount of interaction;” [3] “automatically inserting [a] link to the document into a file list;” [4] “receiving . . . a user selection of the link to the document;” and [5] “opening the document.”  Steps [1]-[3] are steps for managing personal behavior related to determining whether to add links to documents in a list that, when considered alone and in combination, are part of the abstract idea of determining whether to add links to documents in a list.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of determining whether to add links to documents in a list.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing documents and providing references to related documents in source documents.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer-implemented method with a GUI in independent claim 23; a computing device in independent claim 31; and a computer readable storage medium in independent claim 35).  See MPEP §2106.04(d)[I].  The independent claims do recite the steps of selecting a link to open a document (steps [3] and [4] from exemplary claim 23), but those steps amount to insignificant extrasolution activity.  Steps [3] and [4] recite well known and conventional steps of opening documents using hyperlinks that are tangential to the inventive concept.  In addition, the use of the hyperlinks is an insignificant application of the abstract idea; similar to cutting hair after determining the style.  See MPEP §2106.05(g).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer-implemented method with a GUI in independent claim 23; a computing device in independent claim 31; and a computer readable storage medium in independent claim 35) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Furthermore: an element found to amount to insignificant extrasolution activity in step 2A of the subject matter eligibility analysis must be evaluated in step 2B to determine whether the element is well-understood, routine, and conventional.  Steps [3] and [4] amount to well-understood, routine, and conventional use of hyperlinks to open documents, as evidenced by ¶[0183] and Fig. 29A of US 20150302247 A1 to Mohanakrishnan et al.  The reference portions of Mohanakrishnan demonstrate that, when a link is clicked, a target document is displayed.  This is well-understood, routine, and conventional in the art.  The present claims are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 23-25, 30-32, 36, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9760607 B1 to Tweedy et al. (hereinafter ‘TWEEDY’) in view of US 20150302247 A1 to Mohanakrishnan et al. (hereinafter ‘MOHANAKRISHNAN’).

Claim 23 (New) 
TWEEDY discloses a computer-implemented method (see col 10, ln 24-35 and Fig. 5; a computing device, including a server computer) of adding a link to a document to a graphical user interface (GUI) of a computer system (see col 7, ln 24-31; encode a visual indicator of a quality score and reference to a document such as a navigation aid or link), the method comprising: 
determining, by a processor (see again col 10, ln 24-35 and Fig. 5; a computing device; processors 502), an amount of interaction with each of a plurality of documents over a predetermined period of time (see abstract and col 1, ln 5-11 and Fig. 1; evaluate content to reflect attributes of a document, including rates of user interactions.  See also col 5, ln 34-49; a quantity or frequency of viewings of a document by a client), wherein the document is one of the plurality of documents (see col 2, ln 4-12; pools of documents); 
determining that the determined amount of interaction with the document is less than a defined threshold amount of interaction (see again col 2, ln 4-12 & Fig. 2; pools of documents may be filtered according to a quality score threshold. See also col 8, ln 7-18; the documents listed have a quality score below a threshold); 
automatically inserting the link to the document into a file list displayed by the GUI (see again col 7, ln 24-33; encode a visual indicator of a quality score and reference to a document such as a navigation aid or link.  A list of documents may include the quality score); 
TWEEDY does not explicitly disclose, but MOHANAKRISHNAN discloses, receiving, via the GUI, a user selection of the link to the document; and opening the document (see ¶[0183] and Fig. 29A; when the link is clicked, the link target document is displayed).
TWEEDY discloses calculating document quality based on user interactions, and referencing documents with the quality score using a link.  MOHANAKRISHNAN discloses a read determining device and method that determines whether link targets documents have been read, where a link is provided in a source document that opens the link target document.  It would have been obvious to include the opening of target documents from links in a source document as taught by MOHANAKRISHNAN in the system executing the method of TWEEDY with the motivation to allow users to view reference documents.  

Claim 24 (New) 
The combination of TWEEDY and MOHANAKRISHNAN discloses the computer-implemented method as set forth in claim 23.
TWEEDY further discloses wherein the file list is included in a first application GUI and wherein the amount of interaction with each of the plurality of documents is determined based on a measure, made by the processor, of interaction with a second application GUI (see claims 12 and 18; a user interface component that comprises a graphical window.  See also col 4, ln 26-38; a user interface component may include an application screen).

Claim 25 (New) 
The combination of TWEEDY and MOHANAKRISHNAN discloses the computer-implemented method as set forth in claim 24.
TWEEDY further discloses wherein the first application is the second application (see claims 12 and 18; a user interface component that comprises a graphical window.  See also col 4, ln 26-38; a user interface component may include an application screen).

Claim 30 (New) 
The combination of TWEEDY and MOHANAKRISHNAN discloses the computer-implemented method as set forth in claim 23.
TWEEDY further discloses wherein the amount of interaction with each of the plurality of documents is determined based on scroll events or edit events (see col 3, ln 31-52; user interactions may include indications of a document being viewed or edited by a client). 

Claim 31 (New) 
TWEEDY discloses a computing device (see col 10, ln 24-35 and Fig. 5; a computing device, including a server computer)  for adding a link to a document to a graphical user interface (GUI) of the computing device (see col 7, ln 24-31; encode a visual indicator of a quality score and reference to a document such as a navigation aid or link), the computing device comprising: one or more processors (see again col 10, ln 24-35 and Fig. 5; a computing device; processors 502); a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon (see col 10, ln 24-45 and Fig. 5; a memory and data components) which, when executed by the one or more processors, cause the computing device to: 
determine, by the one or more processors (see again col 10, ln 24-35 and Fig. 5; a computing device; processors 502), an amount of interaction with the document over a predetermined period of time (see abstract and col 1, ln 5-11 and Fig. 1; evaluate content to reflect attributes of a document, including rates of user interactions.  See also col 5, ln 34-49; a quantity or frequency of viewings of a document by a client); 
determine that the determined amount of interaction with the document is less than a defined threshold amount of interaction (see again col 2, ln 4-12 & Fig. 2; pools of documents may be filtered according to a quality score threshold. See also col 8, ln 7-18; the documents listed have a quality score below a threshold); 
automatically insert the link to the document into a file list displayed by the GUI, modifying existing links to documents in the file list (see again col 7, ln 24-33; encode a visual indicator of a quality score and reference to a document such as a navigation aid or link.  A list of documents may include the quality score.  See also col 9, ln 66-col 10, ln 6 and claim 1; dynamically retrain the algorithm to add new documents to the reference documents.  A dynamic threshold value is used); 
TWEEDY does not explicitly disclose, but MOHANAKRISHNAN discloses, receive, via the GUI, a user selection of the link to the document; and open the document (see ¶[0183] and Fig. 29A; when the link is clicked, the link target document is displayed).
TWEEDY discloses calculating document quality based on user interactions, and referencing documents with the quality score using a link.  MOHANAKRISHNAN discloses a read determining device and method that determines whether link targets documents have been read, where a link is provided in a source document that opens the link target document.  It would have been obvious to include the opening of target documents from links in a source document as taught by MOHANAKRISHNAN in the system executing the method of TWEEDY with the motivation to allow users to view reference documents.  

Claim 32 (New) 
The combination of TWEEDY and MOHANAKRISHNAN discloses the computing device as set forth in claim 31.
TWEEDY further discloses wherein the file list is included in a first application GUI and wherein the amount of interaction with the document is determined based on a measure, made by the one or more processors, of interaction with a second application GUI (see claims 12 and 18; a user interface component that comprises a graphical window.  See also col 4, ln 26-38; a user interface component may include an application screen).

Claim 36 (New) 
TWEEDY discloses a computer-readable storage medium comprising instructions (see col 10, ln 24-45 and Fig. 5; a memory and data components) that, when executed by a processor (see again col 10, ln 24-35 and Fig. 5; a computing device; processors 502), cause the processor to: 
determine, by the processor (see again col 10, ln 24-35 and Fig. 5; a computing device; processors 502), an amount of graphical user interface (GUI) interaction with the document over a predetermined period of time (see abstract and col 1, ln 5-11 and Fig. 1; evaluate content to reflect attributes of a document, including rates of user interactions.  See also col 5, ln 34-49; a quantity or frequency of viewings of a document by a client); 
determine that the determined amount of interaction with the document is less than a defined threshold amount of interaction (see again col 2, ln 4-12 & Fig. 2; pools of documents may be filtered according to a quality score threshold. See also col 8, ln 7-18; the documents listed have a quality score below a threshold); 
modify a GUI of an application to include a file list that includes the link to the document (see again col 7, ln 24-33; encode a visual indicator of a quality score and reference to a document such as a navigation aid or link.  A list of documents may include the quality score.  See also col 9, ln 66-col 10, ln 6 and claim 1; dynamically retrain the algorithm to add new documents to the reference documents.  A dynamic threshold value is used); 
TWEEDY does not explicitly disclose, but MOHANAKRISHNAN discloses, receive, via the GUI, a user selection of the link to the document; and open the document (see ¶[0183] and Fig. 29A; when the link is clicked, the link target document is displayed).
TWEEDY discloses calculating document quality based on user interactions, and referencing documents with the quality score using a link.  MOHANAKRISHNAN discloses a read determining device and method that determines whether link targets documents have been read, where a link is provided in a source document that opens the link target document.  It would have been obvious to include the opening of target documents from links in a source document as taught by MOHANAKRISHNAN in the system executing the method of TWEEDY with the motivation to allow users to view reference documents.  

Claim 42 (New) 
The combination of TWEEDY and MOHANAKRISHNAN discloses the computer-readable storage medium of claim 
TWEEDY further discloses wherein the defined threshold of amount of interaction is based on amounts of interactions of other users with other copies of the document (see abstract; user interactions with content to calculate an overall quality score for a document).

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9760607 B1 to Tweedy et al. (hereinafter ‘TWEEDY’) in view of US 20150302247 A1 to Mohanakrishnan et al. as applied to claims 23 and 24 above, and further in view of US 20130111404 A1 to Yang et al. (hereinafter ‘YANG’).

Claim 26 (New) 
The combination of TWEEDY and MOHANAKRISHNAN discloses the computer-implemented method as set forth in claim 24.
The combination of TWEEDY and MOHANAKRISHNAN does not explicitly disclose, but YANG discloses, wherein the file list comprises a most recently used list of documents most recently opened by the first application (see ¶[0051]; the list of documents is sorted by the date/time of last access).
TWEEDY discloses calculating document quality based on user interactions, and referencing documents with the quality score using a link, where the score may be based on timeliness data (see abstract and col 7, ln 32-44).  YANG discloses a user interface with a list of documents sorted by the time of last access.  It would have been obvious for one of ordinary skill in the art at the time of invention to sort the list as taught by YANG in the system executing the method of TWEEDY with the motivation to organize a list of documents based on timeliness information.  

Claim 27 (New) 
The combination of TWEEDY, MOHANAKRISHNAN, and YANG discloses the computer-implemented method as set forth in claim 26.
TWEEDY further discloses wherein the document is opened in the second application (see col 4, ln 26-38; execute various applications, such as for example, email applications, social networking applications, word, processors, spreadsheets, and/or other applications).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9760607 B1 to Tweedy et al. (hereinafter ‘TWEEDY’) in view of US 20150302247 A1 to Mohanakrishnan et al. as applied to claims 23 and 24 above, and further in view of US 20160371258 A1 to Gan et al. (hereinafter ‘GAN’).

Claim 28 (New) 
The combination of TWEEDY and MOHANAKRISHNAN discloses the computer-implemented method as set forth in claim 24.
The combination of TWEEDY and MOHANAKRISHNAN does not explicitly disclose, but GAN discloses, wherein the file list comprises a list of email attachments (see ¶[0057]; the sort system selects relevant documents from email attachments and then only those documents are displayed on a unified list).
TWEEDY discloses calculating document quality based on user interactions, and referencing documents with the quality score using a link, where the documents may be associated with email applications (see col 4, ln 26-38).  GAN discloses a system and method for creating unified document lists that includes displaying only relevant documents from email attachments in a list.  It would have been obvious to display only email attachments as taught by GAN in the system executing the method of TWEEDY with the motivation to sort documents from email applications.  

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9760607 B1 to Tweedy et al. (hereinafter ‘TWEEDY’) in view of US 20150302247 A1 to Mohanakrishnan et al. as applied to claims 23 and 24 above, and further in view of US 20130218829 A1 to Martinez (hereinafter ‘MARTINEZ’).

Claim 29 (New) 
The combination of TWEEDY and MOHANAKRISHNAN discloses the computer-implemented method as set forth in claim 24.
The combination of TWEEDY and MOHANAKRISHNAN does not explicitly disclose, but MARTINEZ discloses, wherein the file list comprises a list of files included in a folder of the computing device (see ¶[0296]; exemplary workspace dialogs may include a folders area.  Workspace dialogs may include a document list with content links to accessible documents included in a selected folder from the folders area).
TWEEDY discloses calculating document quality based on user interactions, and referencing documents with the quality score using a link, where documents are provided using URLs and Tables (see col 8, ln 7-17).  MARTINEZ discloses a document management system that includes displaying documents in folders.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the documents in folders as taught by MARTINEZ in the system executing the method of TWEEDY with the motivation to access and view lists of documents.  

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9760607 B1 to Tweedy et al. (hereinafter ‘TWEEDY’) in view of US 20150302247 A1 to Mohanakrishnan et al. as applied to claim 32 above, and further in view of US 20110276568 A1 to Fotev (hereinafter ‘FOTEV’).

Claim 33 (New) 
The combination of TWEEDY and MOHANAKRISHNAN discloses the computing device as set forth in claim 32.
TWEEDY further discloses wherein the document is one of a plurality of documents with less than the defined threshold amount of interaction (see again col 2, ln 4-12 & Fig. 2; pools of documents may be filtered according to a quality score threshold. See also col 8, ln 7-18; the documents listed have a quality score below a threshold).
TWEEDY does not specifically disclose, but FOTEV discloses, wherein the document is selected for inclusion in the file list based on a content of the first application that is proximate to the file list (see abstract; provide a relevance measure to one or more documents, applications, sound or visual media based on a query).
TWEEDY discloses calculating document quality based on user interactions, and referencing documents with the quality score using a link.  FOTEV discloses ranking content through human assistance, where a score is calculated based on document relevance to one or more applications.  It would have been obvious to score a document according to relevance to an application as taught by FOTEV in the system executing the method of TWEEDY with the motivation to evaluate documents.  


Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9760607 B1 to Tweedy et al. (hereinafter ‘TWEEDY’) in view of US 20150302247 A1 to Mohanakrishnan et al. as applied to claim 36 above, and further in view of US 8843488 B1 to Chong et al. (hereinafter ‘CHONG’).

Claim 37 (New) 
The combination of TWEEDY and MOHANAKRISHNAN discloses the computer-readable storage medium of claim 36.
The combination of TWEEDY and MOHANAKRISHNAN does not explicitly disclose, but CHONG discloses, wherein the file list is added to an end of an individual document that is open in the application (see abstract; store links as metadata associated with a search database copy of the document.  Examiner Note: The placement of text in a document is non-functional).
TWEEDY discloses calculating document quality based on user interactions, and referencing documents with the quality score using a link.  CHONG discloses providing links to documents as metadata in a copy of a document.  It would have been obvious to include links to document references in a search database copy of documents as taught by CHONG in the system executing the method of TWEEDY with the motivation to report lists of documents.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9760607 B1 to Tweedy et al. (hereinafter ‘TWEEDY’) in view of US 20150302247 A1 to Mohanakrishnan et al. as applied to claim 36 above, and further in view of US 20170205965 A1 to Goel et al. (hereinafter ‘GOEL’).

Claim 40 (New) 
The combination of TWEEDY and MOHANAKRISHNAN discloses the computer-readable storage medium of claim 36.
The combination of TWEEDY and MOHANAKRISHNAN does not specifically disclose, but GOEL discloses, wherein the document is selected for inclusion in the file list from a plurality of documents with less than the defined amount of interaction based on an urgency, wherein the urgency is proportional to a proximity of a pending deadline associated with the document (see ¶[0098]; a ranked list of documents based on document priority based on signing deadlines).
TWEEDY discloses calculating document quality based on user interactions, and referencing documents with the quality score using a link.  GOEL discloses generating document review workflows based on signing deadlines.  It would have been obvious to include the signing deadlines as taught by GOEL in the system executing the method of TWEEDY with the motivation to rank and score documents for review.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9760607 B1 to Tweedy et al. (hereinafter ‘TWEEDY’) in view of US 20150302247 A1 to Mohanakrishnan et al. as applied to claim 32 above, and further in view of US 20050165825 A1 to Turski et al. (hereinafter ‘TURSKI’).

Claim 41 (New) 
The combination of TWEEDY and MOHANAKRISHNAN discloses the computer-readable storage medium of claim 
The combination of TWEEDY and MOHANAKRISHNAN does not specifically disclose, but TURSKI discloses wherein the document is selected for inclusion in the file list from a plurality of documents with less than the defined amount of interaction based on a determination that the application is capable of opening the document (see ¶[0031]; item type, as defined by file extension).
TWEEDY discloses calculating document quality that selects reference documents based on a classification or group.  TURSKI discloses a clustering approach to documents that includes grouping documents according to extension.  It would have been obvious to cluster documents based on extension as taught by TURSKI in the system executing the method of TWEEDY with the motivation to select reference documents.

Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9760607 B1 to Tweedy et al. (hereinafter ‘TWEEDY’) in view of US 20150302247 A1 to Mohanakrishnan et al. and US 20110276568 A1 to FOTEV  as applied to claims 32 and 33 above, and further in view of US 20160371258 A1 to GAN et al. and US 20050165825 A1 to TURSKI et al.

Claim 34 (New) 
The combination of TWEEDY, MOHANAKRISHNAN, and FOTEV discloses, the computing device as set forth in claim 33.
TWEEDY further discloses wherein the first application comprises an email application (see col 4, ln 26-38; execute various applications, such as for example, email applications, social networking applications, word, processors, spreadsheets, and/or other applications).
The combination of TWEEDY, MOHANAKRISHNAN, and FOTEV does not specifically disclose, but GAN discloses, wherein the file list comprises a list of attachments (see ¶[0057]; the sort system selects relevant documents from email attachments and then only those documents are displayed on a unified list).
TWEEDY discloses calculating document quality based on user interactions, and referencing documents with the quality score using a link, where the documents may be associated with email applications (see col 4, ln 26-38).  GAN discloses a system and method for creating unified document lists that includes displaying only relevant documents from email attachments in a list.  It would have been obvious to display only email attachments as taught by GAN in the system executing the method of TWEEDY with the motivation to sort documents from email applications.  
TWEEDY does not specifically disclose, but FOTEV discloses, wherein the content of the first application that is proximate to the file list comprises an email (see abstract; provide a relevance measure to one or more documents, applications, sound or visual media based on a query).
TWEEDY discloses calculating document quality based on user interactions, and referencing documents with the quality score using a link.  FOTEV discloses ranking content through human assistance, where a score is calculated based on document relevance to one or more applications.  It would have been obvious to score a document according to relevance to an application as taught by FOTEV in the system executing the method of TWEEDY with the motivation to evaluate documents.   
The combination of TWEEDY, MOHANAKRISHNAN, and FOTEV does not explicitly disclose, but TURSKI discloses, and wherein the document is selected from the plurality of documents with less than the defined threshold amount of interaction based on an association between the document and the email (see abstract and ¶[0029]; a people field can be Author for documents but Sender for email). 
TWEEDY discloses calculating document quality that selects reference documents based on a classification or group.  TURSKI discloses a clustering approach to documents that includes grouping documents according to Author/People.  It would have been obvious to cluster documents based on People as taught by TURSKI in the system executing the method of TWEEDY with the motivation to select reference documents.

Claim 35 (New) 
The combination of TWEEDY, MOHANAKRISHNAN, FOTEV, and TURSKI discloses the computing device as set forth in claim 34.
TWEEDY does not explicitly disclose, but TURSKI discloses, wherein the association between the document and the email comprises an author or recipient of the email being the same as an author of the document (see abstract and ¶[0029]; a people field can be Author for documents but Sender for email). 
TWEEDY discloses calculating document quality that selects reference documents based on a classification or group.  TURSKI discloses a clustering approach to documents that includes grouping documents according to Author/People.  It would have been obvious to cluster documents based on People as taught by TURSKI in the system executing the method of TWEEDY with the motivation to select reference documents.


Claim(s) 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9760607 B1 to Tweedy et al. (hereinafter ‘TWEEDY’) in view of US 20150302247 A1 to Mohanakrishnan et al. and US 8843488 B1 to CHONG et al. as applied to claims 36 and 37 above, and further in view of US 20050165825 A1 to TURSKI et al.

Claim 38 (New) 
The combination of TWEEDY, MOHANAKRISHNAN, and CHONG discloses the computer-readable storage medium as set forth in claim 37.
The combination of TWEEDY, MOHANAKRISHNAN, and CHONG does not specifically disclose, but TURSKI discloses, wherein the document is selected from a plurality of documents with less than the defined amount of interaction based on an association between the document and the individual document that is open in the application (see abstract and ¶[0029]; a people field can be Author for documents but Sender for email). 
TWEEDY discloses calculating document quality that selects reference documents based on a classification or group.  TURSKI discloses a clustering approach to documents that includes grouping documents according to Author/People.  It would have been obvious to cluster documents based on People as taught by TURSKI in the system executing the method of TWEEDY with the motivation to select reference documents.

Claim 39 (New) 
The combination of TWEEDY, MOHANAKRISHNAN, and CHONG discloses the computer-readable storage medium as set forth in claim 37.
The combination of TWEEDY, MOHANAKRISHNAN, and CHONG does not specifically disclose, but TURSKI discloses, wherein the association between the document and the individual document comprises a common author (see abstract and ¶[0029]; a people field can be Author for documents but Sender for email). 
TWEEDY discloses calculating document quality that selects reference documents based on a classification or group.  TURSKI discloses a clustering approach to documents that includes grouping documents according to Author/People.  It would have been obvious to cluster documents based on People as taught by TURSKI in the system executing the method of TWEEDY with the motivation to select reference documents.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/            Primary Examiner, Art Unit 3624